PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
JOSHI, Shailesh, N.
Application No. 16/508,842
Filed: 11 Jul 2019
For: METAL INVERSE OPAL SUBSTRATE WITH INTEGRATED JET COOLING IN ELECTRONIC MODULES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed February 18, 2021, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fees on or before February 15, 2021, as required by the Notice of Allowance and Fee(s) Due, mailed November 13, 2020, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on February 16, 2021.  A Notice of Abandonment was mailed March 02, 2021.

The petition now satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Issue Fee Transmittal with payment of the issue fee of $1,200.00 (submitted on March 12, 2020, (2) the petition fee of $2,100.00, and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This matter is being referred to the Office of Data Management for processing into a patent.

/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET